UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-180954 Joey New York Inc. (Exact name of small business issuer as specified in its charter) Nevada 68-0682410 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Trump Tower I, 16001 Collins Ave. #3202, Sunny Isles Beach, FL 33160 (Address of principal executive offices) (305) 948-9998 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of October 15, 2014:69,885,134 shares of common stock. Contents Part 1 FINANCIAL INFORMATION Item 1 Consolidated Financial Statements Consolidated Balance Sheets at August 31, 2014 andDecember 31, 2013 3 Consolidated Statements of Operations for the three and six month periods ending August31, 2014 and 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the six month periods ending August 31, 2014 and 2013 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II. OTHER INFORMATION Item 1 Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 19 SIGNATURES 20 - 2 - PART I - FINANCIALINFORMATION Item 1 - Financial Statements Joey New York, Inc. (Formerly Pronto Corp.) Consolidated Balance Sheets Unaudited August 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 Inventory Total Current Assets Property and equipment, net of accumulated depreciation of $4,023 and $3,151, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses Due to related parties Total Current Liabilities Debt due to related parties - TOTAL LIABILITIES Stockholders' Deficit Common stock: 1,500,000,000 authorized; $0.001 par value 69,885,134 and 69,000,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to financial statements - 3 - Joey New York, Inc. (Formerly Pronto Corp.) Consolidated Statements of Operations Unaudited For the For the Three Months Ended Six Months Ended August 31, August 31, Revenues $ Cost of sales Operating Expenses Selling and marketing Professional General and administration Depreciation and amortization Total operating expenses Net loss from operations ) Other income (expense) Interest expense ) Total other income (expense) Net loss before taxes ) Income tax benefit - Net loss $ ) $ ) $ ) $ ) Basic and dilutive loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See notes to financial statements - 4 - Joey New York, Inc. (Formerly Pronto Corp.) Consolidated Statements of Cash Flows Unaudited For the Six Months Ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation - Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable ) - Inventory ) Increase (decrease) in operating liabilities: Accounts payable - Accrued expenses Cash flows from operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Loans Repayments of Loan(s) ) - Proceeds from issuance of stock - Cash flows from financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information Cash paid for interest $ $ Cash paid for taxes $
